Citation Nr: 0530402	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-12 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for a service-
connected scar of the left knee, currently evaluated as 10 
percent disabling.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The record reflects that the veteran served on active duty 
from May 1982 to August 1982, and from March 1984 to 
September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the low back claim, and 
confirmed and continued the then noncompensable (zero 
percent) rating for the service-connected left knee scar.  
Although a subsequent February 2004 rating decision and 
concurrent Statement of the Case (SOC) assigned an increased 
rating of 10 percent, this issue remains on appeal in accord 
with AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All development and notification necessary for the 
equitable disposition of the instant case has been completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current low back disorder is causally 
related to active service.

3.  The veteran's service-connected left knee scar does not 
cover an area or areas exceeding 12 square inches (77 sq. cm) 
or more; nor has it resulted in the left knee having 
extension limited to 10 degrees or more, nor flexion limited 
to 45 degrees or less.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected scar of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.71a (Diagnostic Codes 5260 and 5261), 4.118 
(Diagnostic Codes 7801-7805) (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be shown (1) that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, 19 Vet. App. at 115; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent preadjudication notice to the veteran by a 
letter dated in November 2002, which was clearly before the 
April 2003 rating decision which is the subject of this 
appeal.  Both this letter, as well as additional 
correspondence dated in July 2004, specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, 16 Vet. App. at 187; 
Pelegrini, 18 Vet. App. at 119-120.  Moreover, the veteran 
has been provided with a copy of the appealed rating 
decision, the February 2004 SOC, and a May 2005 Supplemental 
Statement of the Case (SSOC) which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159, as well as the schedular criteria for evaluating his 
service-connected left knee scar.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO, as documented by letters 
dated in July and October 2004.  Further, he has been 
accorded examinations in conjunction with both claims.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
veteran's contentions; the veteran's service medical records; 
and post-service medical records which cover a period from 
1991 to 2005, including VA examination reports dated in March 
2003 and April 2005.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).



I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Here, the veteran essentially contends that he has a current 
low back disorder due to several hundred parachute jumps 
while on active duty.  He reported at a March 2003 VA spine 
examination that he never had a specific injury to his back, 
but fell on it wrong and may have fallen backwards at times.  
Further, he acknowledged that he was never evaluated for low 
back pain while in service.

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

The Board acknowledges that the veteran underwent multiple 
parachute jumps during his active service.  For example, his 
DD Form 214 reflects he received the Parachute Badge, Senior 
Parachute Badge, and the Master Parachute Badge.  In 
addition, his service medical records show treatment for 
injuries sustained during a parachute jump, including a left 
knee laceration in October 1984 and a right ankle sprain in 
July 1985.  However, his service medical records contain no 
findings indicative of low back problems.  Although the 
records do not indicate whether his spine was clinically 
evaluated as normal at the time of his separation from 
service, he checked a box to indicate he had not experienced 
recurrent back pain on a September 1990 Report of Medical 
History.

The Board also notes that while the veteran submitted claims 
of service connection for various disabilities in November 
1990, he made no reference to a back disability at that time.  
Additionally, there was no indication of any back impairment 
at a September 1991 VA medical examination.  In fact, the 
first competent medical evidence of a current low back 
disorder are private medical records dated in January 2003, 
more than 12 years after his separation from service.  
Diagnoses at that time included low back pain, and L5-S1 
spondylolisthesis Grade I.  At that time he reported a 3 year 
history of gradual onset of back pain, and subsequently 
reported a 6 to 7 year history of back pain at a March 2003 
VA spine examination.  Nevertheless, this history still 
indicates that back pain originated after service, and there 
is still no competent medical evidence of the claimed 
condition until January 2003.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (noting that the normal medical findings 
at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against 
the claim.).  

With regard to the long evidentiary gap in this case between 
active service and the earliest back complaints, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing back complaints, symptoms, or findings 
for twenty-four years between the period of active duty and 
the medical reports dated in January 2003 is itself evidence 
which tends to show that a back disability did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the absence of evidence of any back disability 
for a long time after service, there is also affirmative 
evidence that a current back disorder did not have its onset 
in service and is not related to a disease or injury in 
service.  For example, the March 2003 VA spine examiner 
stated that there was insufficient clinical evidence at that 
time to warrant a diagnosis of any acute or chronic disorder 
or residuals thereof.  However, a subsequent VA spine 
examination conducted in April 2005 by a different examiner 
diagnosed L5-S1 spondylolistheis grade I per claims file 
review, not likely due to parachute injury in service.  
(Emphasis added).  Moreover, the April 2005 VA spine examiner 
specifically noted that the claims file was available and had 
been reviewed.  As such, the examiner had an adequate 
foundation upon which to base this opinion.  Further, this is 
the only competent medical opinion of record which addresses 
the etiology of the veteran's low back disorder, particularly 
in regard to the veteran's contentions, and no competent 
medical evidence has since been submitted to refute this 
opinion.  Thus, the Board must conclude that the 
preponderance of the evidence is against the claim.

As the preponderance of the evidence is against the claim, it 
must be denied, and the benefit of the doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 54, see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The record reflects that the veteran's service-connected left 
knee scar is evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this Code, a 
10 percent disability rating is warranted for a tender and 
painful superficial scar.  Other potentially applicable 
Diagnostic Codes include 7803 and 7805.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration.  
Diagnostic Code 7805 provides that a scar may also be rated 
on limitation of the part affected.  

The Board notes that the rating criteria for evaluating skin 
disorders, including scars, were revised, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (codified 
as amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  
The revisions to Diagnostic Codes 7803, 7804, and 7805 are 
not substantive as much as they are clarifying.  For example, 
revised Diagnostic Code 7803 now describes scars that are 
unstable, rather than repeatedly ulcerated.  Such scars are 
those where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Diagnostic Code 7804 is 
still for painful superficial scars, and Diagnostic Code 7805 
is still for scars causing limitation of function.  A Note 
following Diagnostic Code 7804 clarifies that a superficial 
scar is one that is not associated with underlying soft 
tissue damage.  

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, was applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

In short, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added two new potentially applicable 
Codes that utilize objective criteria for evaluating the 
veteran's service-connected disability.  Consequently, the 
veteran is not prejudiced by the Board's decision to 
adjudicate this claim.  See Mayfield, 19 Vet. App. at 115; 
see Bernard, 4 Vet. App. at 393-94.

Initially, the Board notes that neither the "old" nor the 
"new" versions of Diagnostic Codes 7803 or 7804 provides 
for a rating in excess of 10 percent, nor does the revised 
version of Diagnostic Code 7802.  Thus, none of these Codes 
are for application regarding the veteran's claim for an 
increased rating in excess of 10 percent.

With respect to the revised version of Diagnostic Code 7801, 
the Board notes that a VA scars examination was accorded to 
the veteran in March 2003 in conjunction with this increased 
rating claim.  The examination found the left knee scar to be 
barely discernible, and measured 3.8 x 0.5 cm.  Accordingly, 
this scar did not cover an area or areas exceeding 12 square 
inches (77 sq. cm) or more.  Thus, the veteran's service-
connected scar does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under this 
Code.

Regarding Diagnostic Code 7805, the record reflects that the 
veteran does not have limitation of motion of the left knee 
due to the service-connected scar.  Service connection was 
denied for left knee pain, to include limitation of motion, 
by a May 2005 rating decision.  As nothing in the documents 
assembled for the Board's review indicates he has filed a 
timely Notice of Disagreement with this decision, the Board 
has no jurisdiction to address this issue.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  Moreover, even if the 
Board were to evaluate the service-connected scar on the 
basis of limitation of motion of the left knee, his claim 
would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (holding that the Board has the fundamental authority 
to decide a claim in the alternative.).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Here, the March 2003 VA scars examination found the veteran 
to have full range of motion of the left knee without pain, 
although there was crepitus in the knee.  A subsequent April 
2005 VA joints examination noted his complaints of left knee 
pain, that he walked with a limp, and that there was still 
crepitus in the left knee on patellofemoral motion.  
Nevertheless, his left knee flexion was from zero to 120 
degrees.  Thus, the veteran had normal extension on this 
examination (i.e., it was not limited to 10 degrees or more), 
and his flexion was not limited to 45 degrees or less.  
Consequently, he would not be entitled to even a compensable 
rating under either Diagnostic Code 5260 or 5261.

In light of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his service-connected scar of the 
left knee.  Thus, the preponderance of the evidence is 
against the claim and it must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 54, see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an increased rating for a service-connected 
scar of the left knee, currently evaluated as 10 percent 
disabling is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


